Citation Nr: 0007837	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-02 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for residuals, right 
knee injury, postoperative, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel
INTRODUCTION

The veteran had active service from March 1980 to March 1983.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

In May 1996, the veteran filed a statement in which he 
claimed entitlement to service connection for a back 
condition secondary to his service-connected knee condition.  
This issue is referred to the RO for appropriate disposition.  


REMAND

The veteran seeks an increased evaluation for residuals, 
right knee injury, postoperative, currently evaluated as 30 
percent disabling.  The veteran's disability is evaluated 
under diagnostic code 5257, pertaining to subluxation or 
instability of the knee.  Examination, including a VA 
examination in May 1998 has revealed the presence of 
significant limitation of motion, and the RO has discussed 
the veteran's limitation of motion in connection with the 
evaluation of the veteran's claim.  

It is apparent that service connection is not in effect for 
arthritis of the right knee. The veteran has a history of 
multiple surgeries of his right knee in connection with his 
service-connected disabilities, and medical records reflect 
the presence of arthritis of the right knee.  An April 1998 
letter from a private physician reflects that the veteran has 
"severe destructive arthritis of his right knee, apparently 
resulting from an infection following injury and/or surgery 
several years ago."  This evidence raises the issue, in the 
context of the veteran's claim for an increased evaluation, 
as to whether the veteran's arthritis is secondary to his 
service-connected right knee disability.  The Board is 
obligated to seek out all issues that are reasonably raised 
from a liberal reading of documents or testimony of record 
and to identify all potential theories of entitlement to a 
benefit under the law and regulations. See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991); see also Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991).  The Board finds that the issues 
of secondary service connection is raised by the record.

The issue of secondary service connection for arthritis of 
the right knee is intertwined with the issue on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  That is, 
this raised issue, which are not in appellate status and has 
not been adjudicated by the RO, is inextricably intertwined 
with the increased rating claim on appeal because there is a 
very real potential that the conclusion reached in the 
secondary service connection claim would have a meaningful 
impact upon the increased rating issue.  Hoyer v. Derwinski, 
1 Vet. App. 180 (1991); Harris, supra. Accordingly, the RO 
must adjudicate the raised, intertwined claim of secondary 
service connection prior to entry of a final appellate 
decision on the claim for a rating in excess of 30 percent 
for residuals of a right knee injury.

There is medical evidence of instability and limitation of 
motion of the right knee.  Separate manifestations of a 
disability, such as instability of the knee and limitation of 
motion, warrant separate ratings.  See Esteban v. Brown, 6 
Vet. App. 259 (1994); see also VAOGCPREC 23-97 and 9-98.  The 
RO has not addressed the question of whether separate ratings 
for separate manifestations of the veteran's disability are 
warranted.  Even if it is determined that service connection 
for arthritis of the right knee is not warranted, the RO must 
still determine if the veteran has any limitation of motion 
of the right knee due to his service-connected injury or 
residuals thereof; if he does, the RO must then address the 
question of whether a separate compensable rating for such 
limitation of motion is warranted.

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Although those provisions have no bearing in 
assessing the severity of a disability under Diagnostic Code 
5257, Johnson v. Brown, 9 Vet. App. 7, 11 (1996), they are 
relevant in determining whether there is loss of range of 
motion.  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.  An evaluation of any 
limitation of motion present, therefore, requires 
consideration of the concerns addressed in DeLuca.

Furthermore, recent VA examinations do not contain clear 
findings concerning the level of right knee instability 
present.  An April 1997 examination report does not contain 
findings concerning instability, and a May 1998 report 
reflects only that the veteran "did not allow any further 
evaluation of knee for drawer evaluation or for lateral 
laxity evaluation."  Therefore, further development is 
warranted in order to be able to properly ascertain (1) the 
severity of any instability present, (2) the extent to which 
limitation of motion, including limitation of motion 
secondary to such factors as pain, is present, (3) whether 
arthritis is secondary to the veteran's service-connected 
knee disability or otherwise was incurred in or aggravated by 
service, and (4) in the case that arthritis is not present, 
to properly distinguish that symptomatology that is 
attributable to the veteran's service-connected knee 
disability from that symptomatology attributable to 
arthritis.  In addition, the RO should address the issue of 
entitlement to service connection for arthritis prior to any 
action by the Board on the inextricably intertwined issue of 
entitlement to an increased evaluation for residuals, right 
knee injury, postoperative.  

Finally, the Board observes that in September 1997, the 
veteran filed a statement in which he indicated his service-
connected knee disability rendered him unable to perform his 
job duties, and in October 1997, the veteran filed a 
statement in which he indicated that he was unemployable as a 
result of that disability.  The RO addressed the issue of 
entitlement to a total compensation rating based on 
individual unemployability in a June 1998 supplemental 
statement of the case.  In a March 1999 VA Form 646, the 
veteran, through his representative, indicated his 
disagreement with that decision.  

The March 1999 submission constitutes an expression of 
disagreement with the denial by the RO of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) in June 1998.  While the issue was addressed in a 
supplemental statement of the case (SSOC), since the RO's 
addressed the issue for the first time, the SSOC must be 
viewed as the original adjudication of the issue, and the 
March 1999 VA Form 646 may be accepted as the veteran's 
notice of disagreement (NOD).  An appeal consists of a timely 
filed NOD and, after the statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (1999).  In this case, the veteran should be 
provided with another supplemental statement of the case 
addressing the TDIU issue and be provided with an opportunity 
to perfect his appeal of that issue.

Therefore, this case is REMANDED for the following 
development:

1.  The RO should afford the veteran an 
orthopedic examination in order to 
evaluate the severity and nature of his 
service-connected residuals of a right 
knee injury.  The examiner should provide 
complete findings concerning any 
limitation of motion present.  In 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the examination report 
should address whether any pain 
(including painful motion or pain with 
use), flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination results in functional 
loss.  The examiner should state whether 
any pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by visible behavior.  To the 
extent that it is possible, any 
functional loss that is present should be 
expressed as degrees of limitation of 
motion or ankylosis of the affected 
joint.  

The orthopedic examiner must also 
provide findings concerning 
subluxation or instability that is 
present and must provide an opinion 
concerning the degree of the 
severity of the veteran's knee 
subluxation or instability.  The 
examiner should, therefore, indicate 
whether subluxation or instability 
is slight, moderate, or severe, and 
should provide a rationale for that 
opinion.  
The examiner should also offer an 
opinion as to whether arthritis 
present in the knee is secondary to 
the veteran's service connected knee 
disability or to surgeries undergone 
in connection therewith.  After 
reviewing the claims file, the 
examiner, in this respect, should 
indicate whether it is at least as 
likely as not that any right knee 
arthritis present was caused or 
aggravated by the veteran's service 
connected residuals of a right knee 
injury or the surgeries that the 
veteran's injury has necessitated.  
The examiner's attention is 
directed, in part, to an April 1998 
opinion that the veteran "has 
severe destructive arthritis of his 
right knee, apparently resulting 
from an infection following injury 
and/or surgery several years ago."  
If the examiner concludes that 
arthritis of the right knee is not 
related to the veteran's service-
connected knee disorder, the 
examiner should offer an opinion as 
to whether arthritis of the right 
knee, nevertheless, had its onset in 
service or is otherwise related to 
an incident in service.  The claims 
file must be made available to the 
examiner for review.  

If the examiner concludes that 
arthritis of the right knee is not 
related to the veteran's service-
connected knee disorder or to 
surgeries necessitated thereby, and 
if the examiner determines that 
arthritis of the right knee is not 
otherwise related to service, the 
examiner should attempt to 
distinguish between the 
symptomatology attributable to the 
veteran's service-connected knee 
disorder and the right knee 
arthritis.  In this respect, the 
examiner should provide an opinion 
as to whether the limitation of 
motion present is attributable to 
the veteran's service connected 
right knee disorder.  If no 
limitation of motion is attributable 
to the veteran's service-connected 
right knee disorder, the examiner 
should so indicate.  Otherwise, the 
examiner should provide an opinion 
concerning the degree of limitation 
of motion present, including that 
limitation of motion attributable to 
factors such as pain, that may be 
attributed to the veteran's service-
connected knee disability.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The RO should adjudicate 
whether the veteran is entitled to 
service connection for arthritis of the 
right knee.  If the decision is 
unfavorable to the veteran, and he 
submits a notice of disagreement with 
respect to the RO's determination 
concerning entitlement to service 
connection for arthritis of the right 
knee, the veteran should be provided a 
statement of the case addressing that 
issue, after which the issue should be 
certified to the Board, if the veteran 
perfects an appeal.  

Whether or not service connection is 
granted for arthritis, the RO should 
provide separate evaluations for (1) 
that degree of impairment of the 
right knee addressed under 
diagnostic code 5257 and (2) any 
limitation of motion resulting from 
the veteran's service-connected 
right knee disability.  In assessing 
the degree of functional impairment 
attributable to factors such as 
pain, the RO should consider the 
holding of Court of Appeals for 
Veterans Claims in DeLuca, cited 
above.  If the benefit sought is not 
granted, the appellant should be 
furnished a supplemental statement 
of the case, and be afforded the 
appropriate time period to respond 
before the record is returned to the 
Board for further review.  

3.  The RO should also provide the 
veteran with a statement of the case 
addressing the issue of entitlement to a 
total rating based upon individual 
unemployability.  If the veteran files a 
timely appeal, that issue should then be 
certified to the Board for review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


